Citation Nr: 1507498	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-07 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  At the hearing the Veteran was afforded a 60 day abeyance period for the submission of additional evidence.

The issue of service connection for a right knee disability (on de novo review) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 1972 rating decision denied the Veteran service connection for a right knee disability based essentially on a finding that such disability was not shown; he had failed to report for a VA examination scheduled to establish its existence.

2.  Evidence received since the January 1972 rating decision shows that the Veteran has a right knee disability; relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disability; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a right knee disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the Board's reopening of the Veteran's claim for service connection for a right knee disability, further discussion of the VCAA requirements is not necessary; any VCAA-mandated notice or duty to assist omission is harmless.

	New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  .

A January 1972 rating decision denied the Veteran service connection for a right knee disability based essentially on a finding that such disability was not shown; he had failed to report for a VA examination scheduled to establish its presence.  He did not file a notice of disagreement with the decision or submit new evidence in the following year, and it is final based on the evidence then of record.  38 U.S.C.A. § 7105.

The evidence of record at the time of the January 1972 rating decision included the Veteran's service treatment records (STRs) which show right knee complaints in service and an assessment of chronic ligamentous strain.  There was no evidence of a current right knee disability.

Evidence received since the January 1972 rating decision includes postservice treatment records which show impressions of a medial meniscus tear, three compartment chondromalacia, minimal joint space effusion, and a small popliteal cyst.  On VA examination it was noted that right knee X-rays showed slight lateral subluxation of the tibia.  This evidence pertains to the previously unestablished fact necessary to substantiate the claim of service connection for a right knee disability and considering the overall record raises a reasonable possibility of substantiating the claim. Accordingly, particularly in light of the "low threshold" standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims (Court) in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the additional evidence received is both new and material, and that the claim of service connection for a right knee disability may be reopened.  De novo consideration of the claim is addressed in the remand below.


ORDER

The appeal to reopen a claim of service connection for a right knee disability is granted.


REMAND

As was noted above, the Veteran's STRs show he received treatment for his right knee in service.  On October 2012 VA examination, the examiner found slight right tibial subluxation on the right femur and opined such was less likely than not related to his service.  However, private treatment records received later show additional diagnoses pertaining to the right knee.  Notably, a private has indicated that a May 2012 MRI showed degenerative joint disease or osteoarthrosis.  An examination to secure a clarifying opinion that addresses the etiology of all right knee pathology shown is necessary.

Accordingly, the case is REMANDED for the following:

1.  Secure for association with the record complete updated (to the present) records of all VA or private evaluations or treatment the Veteran has received for his right knee.  He must assist in this matter by identifying all providers and submitting releases for VA to secure records from any private providers.

2.  Thereafter arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right knee disability(ies).  The examiner must review the entire record in conjunction with the examination.  Any tests or studies deemed necessary must be completed.  Based on review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a)  Identify (by diagnosis) each right knee disability found.

(b)  Identify the likely etiology for each right knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to the Veteran's service, to include the right knee complaints and treatment noted therein.  If a right knee disability entity is found to be unrelated to service, please identify the etiology considered more likely.

The examiner must include rationale with all opinions.  
3.  Then review the record and readjudicate (de novo) the claim of service connection for a right knee disability.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


